DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “to be connected” in five different places.  This term makes it unclear as to whether or not the connections actually take place or if the language is only intended use.  Furthermore, the use of this phrase makes it unclear as to when that connection takes place or what would cause the connection to occur.
Claims 2-13 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.  Please note that claims 3 and 13 also individually recite the phrase “to be connected”, where claims 6, 9, and 12 are directly or indirectly dependent upon claim 3 and therefore also contain the problematic language.
Claim 13 recites the limitation "the secondary cell" in line 3, “the external negative terminal” in line 4, “the external positive terminal” in line 5, and “the charge control FET and the discharge control FET” in line 6.  There is insufficient antecedent basis for these limitations in the claim because although the recitation on line 2 recites “the charge/discharge control circuit of claim 1”, the other recitations cited above do not mention that the components including the secondary cell, external negative and positive terminals, and charge and discharge control FETs are referring to the same components from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gagnon (US 2019/0027945) and Takahashi (US 2018/0331093).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859